Opinion by
Mb. Justice McCollum,
It was the expectation of the remainder-man and the life tenant that the estate would yield an annual income of not less, and probably more than $2,000, and the agreement of March 14, 1888, by which that amount of the principal was to be paid to the life tenant, and to be returned to the estate from the annual income in excess of $2,000, was obviously founded upon it. Under this agreement the life tenant was entitled to all of the principal which it was stipulated should be paid to her, and to all of the yearly income, because that did not exceed or equal the sum of $2,000. This is the construction of the agreement most favorable to the remainder-man, and it allows to the life tenant $1,063.15, more than she received. If their expectation in regard to income had been realized the life tenant would have been entitled to $2,903.52 more than was paid to her. It is not claimed that the rights of the life tenant under this agreement were surrendered or abridged by any subsequent contract between the parties. But it seems that under a voluntary and revocable order from the life tenant the remainder-man was permitted to receive after October 1, 1888, fifty dollars a month *231from the annual income, and that the amount so received by him before the death of the life tenant was $1,300. It is a fair inference from the circumstances, and the relations between the parties, that the sums so received by the remainder-man were advances for his accommodation and maintenance, to be reimbursed from subsequently accruing income in excess of the amount the life tenant under the agreement was entitled to receive. If the remainder-man, who is the appellant here, had shown that it was the intention of the parties that the life tenant should relinquish her right to any portion of the income secured to her by the agreement of March 14th, that she received any consideration for that part of the income appropriated by him or that she intended to make a gift to him of that which they mutually agreed was reasonably necessary for her support, there would be more plausibility, and perhaps actual merit, in his present contention. But in the existing condition of the record we are unable to discover any reason or justice in his effort to surcharge the accountant with the matters embraced in the several specifications of error. These matters are not equal in amount to the income appropriated by the appellant to his own use under the order of November 15, 1888. He has already received all that he was entitled to under the agreement of March 14th, and in addition thereto a portion of the income which belonged to the life tenant. He has not shown that the life tenant received any consideration for the income so appropriated by him, or that a gift of it to him was intended by her. The integrity of the accountant in disbursing the moneys of the estate is not assailed, and that he believed his disbursements were in conformity with the understanding between the parties interested, is apparent. As was pertinently observed by the learned auditing judge, if he made any mistake, it was in favor of the appellant.
The specifications of error are overruled.
Decree affirmed, and appeal dismissed, at the cost of the appellant.